DETAILED CORRESPONDENCE
Priority Status
Domestic priority benefit under 35 U.S.C. 119 (e) or under 35 U.S.C. 120, 121, or 365 (c) is acknowledged. 

Status of Claims
Claim(s) 1-15 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following Three-Prong Analysis will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Non-structural generic placeholders that may invoke § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) are “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for”.1, 2
Structural placeholders that do not invoke § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) are “circuit for,” “detent mechanism,” “digital detector for,”  “reciprocating member,” “connector assembly,” “perforation,” “sealingly connected joints,” and “eyeglass hanger member.”3, 4
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“interface unit for” (see Claim 11).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim(s) 11 is/are objected to because of the following informalities:  

Claim(s) 11 do/does not follow the convention of separating distinct elements/steps of the claims with line spacings or line indentations.  MPEP 608.01(i) expressly states, “… Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.”  For example, Claim 11’s last limitation contains a processor conducting five distinct actions/steps; however, the claim as presented fails to delineate these actions/steps in accordance with MPEP 608.01(i).

Claim Rejections - 35 USC § 112(B) or (pre-AIA ) Second Paragraph
The following is a quotation of 35 U.S.C. 112(B):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 112(B) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 2 and 12 recite(s) the limitation “the speed and braking distance” and “the brake power”.  There is insufficient antecedent basis for this limitation in the claim.


Judicial Exception Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-15 is/are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract idea without significantly more. The Examiner’s analysis complies with “October 2019 Update: Subject Matter Eligibility”5 and MPEP § 2106. 

STEP 1: “Is the claim to a process, machine, manufacture or composition of matter?” See MPEP § 2106.03 II.
Claim(s) 1-15 is/are directed to at least one of the four statutory categories. See MPEP § 2106.03 I. 
Claim(s) 1-10 is/are directed to a “method”.
Claim(s) 11-15 is/are directed to a “device”.

Therefore, the conclusion to Step 1 is YES.  If Yes, proceed to Step 2A, Prong One.

STEP 2A, PRONG ONE: “Does the claim recite an abstract idea, law of nature, or natural phenomenon?” See MPEP § 2106.04 II (A)(1).
Claim(s) 1 recite(s) the following step(s):
setting criteria information for [intended use statement]…; (This step(s) is/are considered user input such as data entry. See MPEP § 2106.05(d) Well-Understood, Routine, Conventional Activity and/or § 2106.05(g) Insignificant Extra-Solution Activity.).

receiving information…; (This step(s) is/are considered Receiving or transmitting data over a network. See MPEP § 2106.05(d) Well-Understood, Routine, Conventional Activity.).

performing neural network training based on the brake-related information; (This/These step(s) is/are considered correlating/associating information such as Mathematical Concepts. See MPEP § 2106.04(a)(2) Abstract Idea Groupings.).

determining whether the brake system is operating normally based on results…; (This/These step(s) is/are considered calculation/analysis step. See MPEP § 2106.04(a)(2) Abstract Idea Groupings.).

giving feedback to a user… (This step(s) is/are considered Receiving or transmitting data over a network. See MPEP § 2106.05(d) Well-Understood, Routine, Conventional Activity.).

Claim(s) 11 is/are parallel to Claim(s) 1; therefore, Claim(s) 11 is/are also directed to an abstract idea in like manner.  
Dependent Claim(s) 2-10 and 12-15 is/are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea.
Therefore the conclusion to Step 2A, Prong One is YES. If Yes, proceed to Step 2A, Prong Two.

STEP 2A, PRONG TWO: “Does the claim recite additional elements that integrate the judicial exception into a practical application?” See MPEP § 2106.04 II (A)(2).
Claim(s) 11 recite(s) the/these additional element(s): “interface unit for exchanging signals via wires or wirelessly”, “memory” and “processor”.

The courts have also identified limitations that did not integrate a judicial exception into a practical application (see MPEP § 2106.04 (d)(I)):
Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); 

Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), “Extra-solution activity includes both pre-solution and post-solution activity.”; and 

Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

The Examiner refers to The Berkheiner Memorandum6 for submitting more evidence into the prosecution regarding what subject matter is/are well known in the technology.  The Berkheimer Memorandum specifies The Examiner shall show one or more of the follow items:
“A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (1).

“A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (2).

“A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (3).

“A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (4).

In this particular case, The Examiner provides one or more item(s) as required from Section III:
“Client-Server and network communication is well-known in the art of computers and networking.” (US 20050021745 A1, ¶ 52)

“Processor 92, memory 94, storage 96, input/output (I/O) interface 97, communication interface, and a bus 99, are all well known in the art as constituent parts of a computer system.” (US 20140330576 A1, ¶ 28)

“The electronic control unit 23 comprises a microprocessor including a central processing unit (CPU), a random access memory (RAM), a read-only memory (ROM), an A/D converter, and an input/output interface, all not shown, but well-known in the art.” (US 4741163)

“It is well known in the art to provide a vehicle display screen located within the vehicle.” (US 20130224721 A1)

“As is well-known in the art, software is stored on a computer-readable storage medium (including compact disc, computer diskette, and computer memory, etc.) with code, or instructions, which, when read and executed by a computer, causes the computer to perform a process or task.” (US 20120226548 A1, ¶ 20)

Based on the facts listed above, The Examiner, considers the recitation of “processor”, “memory”, “interface unit for exchanging signals via wires or wirelessly” in Claim 11 is/are recited at a high-level of generality. (See MPEP § 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  This analysis also applies to said Dependent Claims as these claims do not add any meaningful elements to transform the abstract idea into patent-eligible subject matter.
Therefore the claim is directed to an abstract idea and the conclusion to Step 2A, Prong Two is NO. If NO, proceed to Step 2B.

STEP 2B: “Does the claim recite additional elements that amount to significantly more than the judicial exception?” See MPEP § 2106.05 II [Rev. 10, 2019].
The claim(s) do/does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor” to perform the claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept -- “Limitations that the courts have found not to be enough to qualify as ‘significantly more’ when recited in a claim with a judicial exception” and one of them is “Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.” (See MPEP § 2106.05).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over English Translation of JP 2004237886A (“D1”) and further in view of English Translation of JP 2018169665A (“D2”).

Claim 1 repeats the subject matter of Claim 11 and rejected in like manner.

Claim 2 repeats the subject matter of Claim 12 and rejected in like manner.

Regarding Claim 3, D1 discloses the criteria information (see at least ¶ 15-30).
D1 does not directly disclose information is set in advance by the vehicle’s manufacturer.
However, D2 teaches information (e.g., “failure flag”) is set in advance by the vehicle’s manufacturer (see at least ¶ 5). (Claim 1 is the parent claim and is rejected in like manner as Claim 11; therefore, see motivation and rationale to combine from Claim 11.) 

Claim 4 repeats the subject matter of Claim 13 and rejected in like manner.  

Regarding Claim 6, D1 does not directly disclose wherein the neural network training is a deep neural network (DNN) method.
However, D2 teaches wherein the neural network training is a deep neural network (DNN) method (“deep layer neural network”; see at least ¶ 20). (Claim 1 is the parent claim and is rejected in like manner as Claim 11; therefore, see motivation and rationale to combine from Claim 11.)

Claim 7 repeats the subject matter of Claim 14 and rejected in like manner. (Claim 1 is the parent claim and is rejected in like manner as Claim 11; therefore, see motivation and rationale to combine from Claim 11.)

Regarding Claim 8, D1 discloses wherein the feedback is transmitted to the user through either the vehicle’s display device (see at least ¶ 23) or (Only one option is required to satisfy an “either…or” limitation.) audio equipment.

Regarding Claim 9, D1 does not directly disclose wherein the feedback further comprises the location of a vehicle repair shop for having the vehicle’s braking-related parts replaced or calibrated and route information.
However, D2 teaches wherein the feedback further comprises the location of a vehicle repair shop for having the vehicle’s braking-related parts replaced or calibrated and route information (see at least ¶ 3). (Claim 1 is the parent claim and is rejected in like manner as Claim 11; therefore, see motivation and rationale to combine from Claim 11.)

Regarding Claim 10, D1 does not directly transmitting to a repair shop information on the vehicle’s braking-related parts that need to be replaced or calibrated over a wireless communication network.
However, D2 teaches transmitting to a repair shop information on the vehicle’s braking-related parts that need to be replaced or calibrated over a wireless communication network (see at least ¶ 3). (Claim 1 is the parent claim and is rejected in like manner as Claim 11; therefore, see motivation and rationale to combine from Claim 11.)

Regarding Claim 11, D1 discloses a device (e.g., “brake control device”; see at least ¶ 2) for monitoring a vehicle’s brake system in an autonomous driving system (for monitoring a vehicle’s brake system in an autonomous driving system is an Intended Use statement and given zero patentable weight.), the device comprising:
an interface unit (e.g., “accelerator pedal 13” and/or “brake pedal 12”) with at least one electronic device (e.g., “accelerator sensor 47” and/or “brake sensor 45”) provided within the vehicle (see at least ¶ 12, 15);
a memory for storing data (e.g., “storage device”; see at least ¶ 14); and
a processor (e.g., “hybrid control unit 25”) functionally connected to the memory (see at least ¶ 13-14 and 36 which additionally states “microcomputer is used as each control unit,”), wherein the processor 
performs control to set criteria information for determining whether the brake system is operating normally (see at least ¶ 15-30), 
receive information related to the vehicle’s braking (see at least ¶ 15-30), 
perform training (e.g., “learning”) based on the braking-related information (see at least ¶ 12-13, 15-30), 
determine whether the brake system is operating normally based on results of the training and the criteria information (see at least ¶ 15-30), and 
give feedback (e.g., “warning display for notifying”) to a user based on the determination (see at least ¶ 15-30; in particular, ¶ 23).
D1 does not directly disclose a neural network.
However, D2 teaches an interface for exchanging signals via wired or wirelessly within a vehicle (see at least ¶ 13 and 16); and a neural network (“deep layer neural network,”; see at least ¶ 19-20).  It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify D1’s invention by incorporating an advanced learning algorithm as taught by D2 in order to estimate a vehicle state (see ¶ 20).

Regarding Claim 12, D1 discloses wherein the criteria information is set based on the relationship between the speed and braking distance of the vehicle and the braking power of the brake system (see at least ¶ 12 and 16).

Regarding Claim 13, D1 discloses wherein the braking-related information comprises at least one among (Only one option is required to satisfy an “at least one among” limitation.) vehicle weight, passenger’s weight, passenger’s location information, tire air pressure, driving speed (see at least ¶ 12), temperature, and road surface conditions (see at least ¶ 12 and 15-16).


Regarding Claim 14, D1 discloses the feedback (see at least ¶ 23).
D1 does not directly disclose a message asking to replace or calibrate the vehicle’s braking-related parts.
However, D2 teaches a message asking to replace or (Only one option is required to satisfy an “or” limitation.) calibrate the vehicle’s braking-related parts (see at least ¶ 68-70). (See motivation and rationale to combine from Claim 11.) 

Regarding Claim 15, D1 does not directly disclose wherein the device communicates with at least one among a mobile terminal, a network, and a self-driving vehicle other than the device.
However, D2 teaches wherein the device communicates with at least one among (Only one option is required to satisfy an “at least one among” limitation.) a mobile terminal (see at least ¶ 15), a network (see at least ¶ 13), and a self-driving vehicle other than the device. (See motivation and rationale to combine from Claim 11.) 

Claim(s) 5 is/are rejected under 35 U.S.C. § 103 as being unpatentable over D1 in view of D2 and further in view of Official Notice.

Regarding Claim 5, D1 does not directly disclose wherein information on the road surface conditions is created by using the vehicle’s sensor (“inclination sensor 48”; see at least ¶ 13).
D1+D2 Combination does not directly disclose lidar.
The Examiner takes Official Notice that it is well-known in the automotive industry to utilize radar, lidar and vision-based technologies.  It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify The D1+D2 Combination by incorporating environment sensing technology in order for obstacle detection, tracking, alarm processing, and potential safety countermeasure deployment.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

US 20030114964 A1 (“Strumolo”) discloses in ¶ 4 “The application of remote sensing systems using radar, lidar, and vision based technologies for obstacle detection, tracking, alarm processing, and potential safety countermeasure deployment is well known in the art.”



Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Federal Register /Vol. 76, No. 27 /Wednesday, February 9, 2011 /Notices located at http://www.gpo.gov/fdsys/pkg/FR-2011-02-09/pdf/2011-2841.pdf, center column, page 6 of 14.
        2 MPEP § 2181 (I)(A), first paragraph
        3 Federal Register /Vol. 76, No. 27 /Wednesday, February 9, 2011 /Notices located at http://www.gpo.gov/fdsys/pkg/FR-2011-02-09/pdf/2011-2841.pdf, center column, page 6 of 14.
        4 MPEP § 2181 (I)(A), second paragraph
        5 https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
        6 See https://www.uspto.gov/sites/default/files/documents/memo-berkheimer-20180419.PDF